 In the MatterOfMIDWEST METAL STAMPING COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LOCAL1565Case No. C-7/6.Decided July 26,1938Metal Stamping Industry-Settlement:stipulation providing for withdrawalof recognition from and disestablishment of company-dominated union ; rein-statement of three employees, back pay to eight employees-Order: entered onstipulation.Mr. Hyman A. Schulson,for the Board.Cross & Hamill, by Mr. W. Keith Hamill,of Newton, Iowa, forthe respondent.Mr. Max WilliamsandMr. Dale Braley,of Kellogg, Iowa, for theIndependent.Mr. Francis M. Davis,of Newton, Iowa, for the I. A. M.Mr. D. R. Dimick,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TILE CASEUpon charges and amended chargesdulyfiled by InternationalAssociation of Machinists,Local 1565,herein calledthe I.A. M., the,National Labor Relations Board,herein called the Board,by LeonardC. Bajork,Regional Director for the Thirteenth Region(Chicago,Illinois)issued its complaint dated June 17, 1938, against MidwestMetal Stamping Company, Kellogg, Iowa, herein called the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8(1), (2),and (3)and Section 2 (6) and(7) of the National Labor RelationsAct, 49 Stat.449, herein called the Act.Copies of the complaint,accompanied by notice of hearing, were duly served upon the re-spondent and the I. A. M.Pursuant to the notice,a hearing was held at Newton,Iowa, onJune 23 and 24,1938, before J. J. Fitzpatrick,the Trial Examinerduly designated by the Board.The Board and the respondent wererepresented by counsel;the I. A. M. was represented by its president;and all participated in the hearing.The Independent Metal Work-8 N L. R. B., No. 63.610 DECISIONS AND ORDERS611ers Union, herein called the Independent, a labor organization allegedin the complaint to be dominated by the respondent, appeared andwithout objection participated in the hearing.The Independentwas represented by its president and secretary.At the commencement of the hearing, the Trial Examiner granteda motion by the I. A. M. to amend.-its charges.The Trial Examineralso granted a motion by counsel for the Board to amend the com-plaint to conform to the charges, as amended, by adding the namesof three persons to those alleged in the original complaint to havebeen discriminatorily discharged by the respondent within the mean-ing of Section 8 (3) of the Act.Upon motion by the respondent,the Trial Examiner ordered a continuance until June 25, 1938.Uponagreement of all parties, the hearing was resumed on June 24, 1938.A motion by counsel for the Board dismissing the charges in thecomplaint covering four persons was granted.The rulings of theTrial Examiner are hereby affirmed.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedallparties.Counsel for the Board introduced in evidence certainformal papers and a stipulation entered into by counsel for theBoard, the respondent, the I. A. M., and the Independent.The stipulation provides :It is hereby stipulated and agreed by and between MidwestMetal Stamping Company, hereinafter called the respondent,International Association of Machinists, Local 1565, hereinaftercalled the I. A. M., Independent Metal Workers' Union, here-inafter called the Independent, and Hyman A. Schulson, counselfor the National Labor Relations Board that rI-The respondent is, and has been, since March 17, 1927, a cor-poration organized and existing under and by virtue of the lawsof the State of Iowa, having its principal office and manufactur-ing plant, hereinafter called the Plant, in the City of Kellogg,Jasper County, State of Iowa, and is now and has continuouslyengaged in the plant in the manufacture, sale, and distributionof smoking stands, chrome, copper, zinc and nickel plating,stamping dies, screw caps, light sockets, refrigerator lockers, andother products.The raw materials used by the respondent inthe course and conduct of its business and in the operation of itsplant have been and are as follows : Sheet steel, strip steel, barsteel, sheet brass, smoking stands, rivets, screws, bolts, nuts,wires, lacquer, etc.The approximate total cost of the raw mate-117213-39-vol 8-40 612NATIONAL LABOR I{ELATIONS BOARDrials used by the respondent during the period from January1, 1937, to December 31, 1937, inclusive, amounted to $277,000.00.During the same period the respondent has purchased 98% ofits raw materials valued at about `$271,460.00 in states otherthan the State of Iowa and2%of its raw materials valued atabout $5,540.00 from points within the State of Iowa.Thevalue of the finished products manufactured by the respondentamounted to $542,000.00 during the same period.During thesame period the respondent has sold and shipped by rail and.truck approximately 10%' of its finished products valued atabout $54,200.00 into states other than the State of Iowa and90% of its finished products valued at about $486,800.00 into theState of Iowa.The respondent admits that it is engaged in interstate com-merce within the meaning of Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, hereinafter calledthe Act.IIIt is further stipulated and agreed by and between the parties-that upon the basis of the record in the above captionedcase andthis stipulation, if approved by the National LaborRelations,Board,hereinafter called the Board,an ordermay forthwithbe entered by the Board providingas follows:1.The respondent, MidwestMetal StampingCompany, and itsofficers, agents,successors,and assigns,shall:(a)Cease and desist from:(1) In anymanner interferingwith,restraining,or coercingits employees in the exercise of their right to self-organization,to form, join,or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to,engage in concerted activities for thepurpose ofcollectivebargaining or other mutual aid or protection, as guaranteed inSection (7) of the Act;(2) In any manner discouraging mnenibership in the Inter-nationalAssociation ofMachinists,Local 1565, or any otherlabororganization of its employees, or encouraging membership.in Independent Metal Workers' Union by discriminating in re-gard to hire or tenure of employment, or any term or condition,of employment, or by threats of such discrimination ;(3)Giving effect to its agreement with the Independent Metal!Workers' Union signed on July 5, 1937.2.Take the following affirmative action which will effectuatethe policiesof the Act : DECISIONS AND ORDERS613(a)Offer to Ralph Bates, Francis Davis, Menvil Stepp, im-mnediate reinstatement to their former positions without preju-dice to their seniority and other rights and privileges;(b)Within a week after the Board's approval of this stipu-lation pay back pay by check One Hundred Dollars ($100.00) toeach of the following persons,, respectively :Ralph Bates, Kellogg, Iowa;Everett Bell, 1450 East 16th Street, Des Moines, Iowa;Francis Davis, 311 First Street S, Newton, Iowa;Oscar Halbloom, 911 Locust Street, Des Moines, IowaMarion Huisman,, United States Post Office, General Deliv-ery, Davenport, Iowa;Donald Miller, Sully, Iowa;Mark Sandusky, 2nd Street, Carbon Cliff, Illinois; andMenvil Stepp, Route 1, Grinnell, Iowa ;(c)Withdraw all recognition from the Independent MetalWorkers' Union as the representative of its employees or any ofthem for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, and completely dis-establish the Independent Metal, Workers' Union as the repre-sentative of its employees or' dny of them for the purposes ofcollectivebargainingas provided in the following paragraph;(d) Inform in writing the officers of the Independent MetalWorkers' Union that the latter organization has been formedand administered in violation of the Act, and that the respond-ent will not in any manner deal with or recognize the Independ-ent Metal Workers' Union for the purposes of collective bargain-ing on behalf of the respondent's employees;(e)Post immediately in conspicuous places throughout alldepartments of its plant and. maintain for a period of thirty (30)consecutive days from the date of.posting, notices to its employeesstating :(1)That the respondent will cease and desist in the manneraforesaid ;(2)That the respondent's agreement with the IndependentMetalWorkers' Union signed on July 5, 1937, is null, void, andof no effect;(3)That the respondent will not discharge or in any mannerdiscriminate in regard to hire or tenure of employment or anyterm or condition of employmentofmembersof theInterna-tional AssociationofMachinists,Local 1565, or any other labororganization,or anyperson assistingsuchorganization,by rea-son ofsuch membershipor assistance. 614-NATIONALLABOR IiELATIONS BOARD3.Notify the Regional Director for the Thirteenth Region netwriting within ten (10) days from the date of the Board's orderwhat steps the respondent has taken to comply therewith.Upon the Board's issuance of an order based upon terms andprovisions of the stipulation and agreement as herein set out,the respondent, the Independent Metal Worker's Union, and theInternational Association of -Machinists, Local 1565, expressly,consent to the entry by the appropriate United States CircuitCourt of Appeals of an enforcement order embodying the ternsof the Board's order, and waive notice of the Board's applicationtherefor.The Independent Metal Workers' Union agrees to disestab-lish and dissolve itself as a labor organization and as represen-tative of the respondent's employees, or any of them, for thepurposes of collective bargaining with respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employ-.went, or other conditions of employment.On July 2, 1938 the Board, acting pursuant to Article II, Section37, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered that the proceeding be transferred to,and continued before the Board for the purpose of entry of a deci-sion and order by the Board pursuant to the provisions of the abovestipulation.The Board hereby approves the stipulation.Upon-the basis of.the stipulation and the entire record in the case,the Board snakes the following:FINDINGS OFFACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Midwest Metal Stamping Company, is a corpora-tion organized under the laws of the State of Iowa, having its prin-cipal office and manufacturing plant in Kellogg, Iowa. It is engagedin the manufacture, sale, and distribution of smoking stands, chromecopper, zinc and nickel plating, stamping dies, screw caps, lightsockets, and other products.During the period from January 1, 1937, to December 31, 1937, 9Sper cent of the raw materials used in its manufacturing process wereshipped to it from points outside of the State of Iowa.The approx-imate total cost of the raw materials used by the respondent duringthis period was $277,000.The value of the finished products manu-factured by the respondent during the same period amounted to $542,-000.Approximately 10 per cent of its finished products were shippedinto States other than the State of Iowa. DECISTONS AND ORDERS615We find that the operations of the respondent constitute trade,traffic, and commerce among the several States.The respondent admits that it is engaged in interstatecommercewithin the meaning of the Act.ORDEROn the basis of the above findings of fact and the above stipula-tion, and upon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the respondent, Midwest Metal Stamp-ing Company, Kellogg, Iowa, and its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self -organization, to form,,join, or assist labor organizations, to bargain collectively through.representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act;(b) In any manner discouraging membership in the InternationalAssociation of Machinists, Local 1565, or any other labor organiza-tion of its employees, or encouraging membership in IndependentMetal Workers' Union by discriminating in regard to hire or tenureof employment, or any term or condition of employment, or by-threats of such discrimination;(c)Giving effect to its agreement with the Independent Metal;Workers' Union signed on July 5, 1937.2.Take the following affirmative action which the Board finds will-effectuate the policies of the Act:(a)Offer to Ralph Bates, Francis Davis, Menvil Stepp, imme-diate reinstatement to their former positions without prejudice to,their seniority and other rights and privileges;(b)Within a week after the Board's approval of the stipulation:pay back pay by check One Hundred Dollars ($100.00) to each of the,following persons, respectively :Ralph Bates, Kellogg, Iowa;Everett Bell, 1450 East 16th Street, Des Moines, Iowa;Francis Davis, 311 First Street S, Newton, Iowa;Oscar Halbloom, 911 Locust Street, Des Moines, Iowa;Marion Huisman, United States Post Office, General Delivery,,Davenport, Iowa;Donald Miller, Sully, Iowa;Mark Sandusky, 2nd Street, Carbon Cliff, Illinois; andMenvil Stepp, Route 1, Grinnell, Iowa; 616NATIONALLABOR RELATIONS BOARD(c)Withdraw all recognition from the Independent Metal Work-ers'Union as the representative of its employees or any of them for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages,rates of pay,hours of employment,or other condi-tions of employment,and completely disestablish the IndependentMetal Workers'Union as the representative of its employees or any ofthem for the purposes of collective bargaining as provided in thefollowing paragraph ;(d) Inform in writing the officers of the Independent MetalWorkers'Union that the latter organization has been formed andadministeredin violation of theAct, and thatthe respondent will notin any manner deal with or recognize the Independent Metal Work-ers'Union for the purposes of collective bargaining on behalf of therespondent's employees;(e)Post immediately in conspicuous places throughout all de-partments of its plant and maintain for a period of thirty (30) con-secutive days from the date of posting, notices to its employees stat-ing (1) that the respondent will cease and desist in the manneraforesaid; (2) that the respondent's agreement with the IndependentMetal Workers' Union signed on July 5, 1937, is null, void, and of noeffect; and (3) that the respondent will not dischargeor in any man-ner discriminate in regard to hire or tenure of employment or anyterm or condition of employment of members of theInternationalAssociation of Machinists, Local 1565,or any other labor organiza-tion, or any person assisting such organization,by reason of suchmembership or assistance;(f)Notifythe Regional Director for the Thirteenth Region in writ-ing within ten (10) days from the date of the Board's order whatsteps the respondent has taken to comply therewith.